      Case 4:20-cv-00577-CVE-JFJ Document 5 Filed in USDC ND/OK on 11/10/20 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OKLAHOMA
        (1) WAREHOUSE MARKET, INC.
                              Plaintiff(s)

vs.                                                                         Case Number: 20-cv-577-CVE-JFJ

        (1) STATE OF OKLAHOMA ex rel,
                            Defendant(s)

                                             CORPORATE DISCLOSURE STATEMENT

Pursuant to Fed.R.Civ.P. 7.1, which states:
              A nongovernmental corporate party to an action or proceeding in a district court must file
              a statement that identifies any parent corporation and any publicly held corporation that
              owns 10% or more of its stock or states that there is no such corporation.


                                                        Warehouse Market, Inc.
                                                          [name of party]

who is a (check one)               ✔   PLAINTIFF        DEFENDANT            in this action, makes the following disclosure:


1.         Is party a publicly held corporation or other publicly held entity?
                     (Check one)             YES    ✔   NO

2.         Does party have any parent corporations?
                     (Check one)             YES    ✔   NO
           If YES, identify all parent corporations, including grandparent and great-grandparent corporations:




3.         Is 10% or more of the stock of party owned by a publicly held corporation or other publicly held
           entity?
                     (Check one)             YES    ✔   NO
           If YES, identify all such owners:




 Corporate Disclosure Statement                                   1                                               CV-24 (04/07)
      Case 4:20-cv-00577-CVE-JFJ Document 5 Filed in USDC ND/OK on 11/10/20 Page 2 of 3




4.         Is there any other publicly held corporation or other publicly held entity that has a direct
           financial interest in the outcome of the litigation?
                     (Check one)     YES        ✔   NO
           If YES, identify entity and nature of interest:




5.         Is party a trade association?
                     (Check one)     YES        ✔   NO
           If YES, identify all members of the association, their parent corporations, and any publicly held
           companies that own 10% or more of a member’s stock:




DATED this 10th day of November               , 20 20 .

                                                             s/Randall J. Lewin
                                                             Signature
                                                             Randall J. Lewin                       16518
                                                             Printed Name                                Bar Number
                                                             Moyers Martin, LLP
                                                             Firm Name
                                                             401 S. Boston Ave., Suite 1100
                                                             Address
                                                             Tulsa                                  OK       74103
                                                             City                                   State    ZIP
                                                             9185825281                  9185858318
                                                             Phone                            Fax
                                                             rlewin@moyersmartin.com
                                                             Email Address




 Corporate Disclosure Statement                                 2                                                     CV-24 (04/07)
     Case 4:20-cv-00577-CVE-JFJ Document 5 Filed in USDC ND/OK on 11/10/20 Page 3 of 3



                                          CERTIFICATE OF SERVICE

I hereby certify that on                             (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):




I hereby certify that on                             (Date), I served the same document by
        U.S. Postal Service             In Person Delivery
        Courier Service                 E-Mail
on the following, who are not registered participants of the ECF system:




Name(s) and Address(es):




                                                          Signature




Corporate Disclosure Statement                               3                                                 CV-24 (04/07)
